 
Exhibit 10.1


After Recordation this First Modification
Agreement Should Be Returned To:


Randi B. Margolin, Esquire
c/o Teachers Insurance and Annuity
Association of America
730 Third Avenue
New York, New York 10017














FIRST MODIFICATION AGREEMENT


by and between




STRATUS 7000 WEST JOINT VENTURE
a Texas joint venture,
as Old Borrower


and


CARRAMERICA LANTANA, LP,
a Delaware limited partnership
as New Borrower


and


TEACHERS INSURANCE AND ANNUITY ASSOCIATION
OF AMERICA, as Lender






Property Known As
7000 WEST AT LANTANA
7000 West William Cannon Blvd.
Austin, Texas 78735


 

--------------------------------------------------------------------------------

 
FIRST MODIFICATION AGREEMENT




THIS FIRST MODIFICATON AGREEMENT (“Agreement”) is made this 27th of March, 2006,
by and between STRATUS 7000 WEST JOINT VENTURE, a Texas joint venture c/o
Stratus Properties, Inc., 98 San Jacinto Blvd., Suite 220, Austin, Texas 78701
(the “Old Borrower”), CARRAMERICA LANTANA, LP, a Delaware limited partnership,
having its principal place of business at 1850 K Street, NW, Suite 500,
Washington, DC 20006 (the “New Borrower”), and TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA, a New York corporation, having an address at 730 Third
Avenue, New York, New York 10017 (the “Lender”).


RECITALS:


WHEREAS, Lender has made a loan (the “Loan”) to Old Borrower and To evidence the
Loan, Old Borrower executed and delivered a promissory note (the “Note”), dated
December 15, 2004, in the principal amount of $12,000,000 (that amount or so
much as is outstanding from time to time is referred to as the “Principal”). The
Note, among other things, evidenced Old Borrower’s obligation to repay to the
Lender with interest those amounts described in the Note.


WHEREAS, in order to secure the Note, Old Borrower executed and delivered to
Lender Deed of Trust in the following:


(i) a certain Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated December, 2004, and recorded with the Official Records
of Travis County, Texas (the “Recorder's Office”) on December 17, 2004 as
Document No. 2004233775, (the “Deed of Trust”), which currently encumbers Old
Borrower's fee simple interest in the property and improvements now known as the
7000 West at Lantana, Austin, Texas as more particularly described on Exhibit A
attached hereto and other property of Old Borrower (as further defined in the
Deed of Trust, the “Property”);


(ii) a certain Assignment of Leases and Rents, dated 15th day of December 2004,
and recorded with the Recorder's Office on December 17, 2004, as Document No.
2004233776 (the “Assignment of Leases and Rents”);


(iii) A. that certain UCC-1 Financing Statement filed with the Secretary of
State of Texas under Filing No. 04-0091828961 (the “Texas Financing Statement”);


B. that certain UCC-1 Financing Statement filed with the Delaware Department of
State under Filing No. 4359094 2 (the “Delaware Financing Statement”);


C. that certain UCC-1 Financing Statement filed with the Travis County Clerk
under Filing No. 2004233777 (the “County Financing Statement”);


(iv)  Environmental Indemnity dated December 15, 2004 executed by Stratus
Properties Inc., a Delaware corporation (the “Environmental Indemnity”);


(v) Guaranty of Recourse Obligations of Borrower dated December 15, 2004
executed by Stratus Properties Inc., a Delaware corporation (the “Guaranty”);


(vi) Real Estate Tax Pledge and Security Agreement dated December 15, 2004 (the
“Tax Escrow”);


(vii) Tenant Improvement Pledge and Security Agreement dated December 15, 2004
(the “Tenant Escrow”);


(viii) Security Deposit Pledge and Security Agreement dated as of Jan _________,
2005 (the “Security Escrow”); and


  (ix) Letter of Credit Agreement dated December 15, 2004 (the “L/C Agreement”).
 


WHEREAS, the foregoing documents are collectively referred to herein as the
"Loan Documents";
 
WHEREAS, as of the date of this Agreement, the Loan Documents have not been
modified or amended;


WHEREAS, immediately prior to the recordation of this Agreement with the
Recorder’s Office, Old Borrower has conveyed to New Borrower the Property (the
“Transaction”);


WHEREAS, the parties hereto desire to amend the Loan Documents to reflect the
Transaction and to modify the Deed of Trust in certain other respects; and


WHEREAS, to induce Lender to consent to the Transaction, New Borrower desires to
assume the Old Borrower’s obligations under the Loan Documents except to the
extent expressly provided for herein.
 
AGREEMENTS:


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. The foregoing Recitals are incorporated in this Agreement as if fully set
forth therein. Any initially capitalized term not otherwise defined herein shall
have the meaning ascribed to such term in the Deed of Trust.


2. Lender acknowledges and consents to the Transaction as contemplated hereby in
this Agreement.


3. Lender acknowledges the receipt of the fee for permitting the Transfer (the
“Transfer Fee”), and the payment of Lender's expenses in connection with the
Transfer, including Lender's administrative fees.


4. Lender certifies to New Borrower that as of the date hereof, to the best of
Lender’s knowledge, the Loan Documents are in full force and effect; neither the
Borrower or any guarantor or indemnitor is in default thereunder; and the Loan
Documents have not been modified, supplemented or amended and constitute all of
the documents relating to the Note and the transaction contemplated thereby.


5. As of the date hereof, the outstanding balance of the Note is  $11,738,178.01
and the interest rate applicable thereto is 5.7% per annum. Old Borrower
acknowledges that it has no existing and asserted (and no basis for any
unasserted) claims, counterclaims, defenses or rights of setoff whatsoever with
respect to any payment obligations under the Note or any other obligations under
the Deed of Trust or any other document evidencing or securing the Note, and any
such claims, counterclaims, defenses and rights of setoff are hereby waived and
relinquished. New Borrower acknowledges that it has no existing and asserted
(and no basis for any unasserted) claims, counterclaims, defenses or rights of
setoff whatsoever with respect to any payment obligations under the Note or any
other obligations under the Deed of Trust or any other document evidencing or
securing the Note, and any such claims, counterclaims, defenses and rights of
setoff are hereby waived and relinquished. The Loan Documents are ratified and
confirmed hereby and are in full force and effect. Commencing on the date this
Agreement is recorded with the Recorder’s Office, New Borrower hereby assumes
the obligations of Old Borrower under the Loan Documents except to the extent
expressly provided for herein.


6. New Borrower represents, warrants and covenants that following the date of
this Agreement, the Property will be managed by Carr Real Estate Services, LLC
(the “Manager”), and the Property shall continue to be managed by Manager unless
as otherwise permitted by the Lender in accordance with the Loan Documents.
Lender hereby approves Manager as the present manager of the Property. Manager
acknowledges that it is not the intent of either Manager or New Borrower that
the agreement to manage the Property, including any oral or written agreement
(“Management Agreement”), create an interest in real property or constitute a
covenant running with the Property. To the maximum extent permitted by
applicable law, Manager hereby waives, releases and forever discharges any and
all contractual, constitutional or statutory liens, rights and interests
(whether choate or inchoate and including, without limitation, all mechanic's
and materialman's liens under applicable law) to which Manager may be entitled
under applicable law against or with respect to the Property to secure the
payments of amounts owing to Manager under the Management Agreement. In
addition, and without limiting the generality of the foregoing, Manager
expressly acknowledges and agrees that the Management Agreement and any and all
amounts payable to Manager thereunder, and any and all liens, rights and
interests (whether choate or inchoate and including, without limitation, all
mechanic's and materialman's liens under applicable law) which may be owned,
claimed or held, or to be owned, claimed or held by the Manager in and to the
Property and the Improvements now or hereafter constructed thereon, are and
shall be in all things subordinate and inferior to (i) Lender’s right to payment
under the Note, the Deed of Trust and the other Loan Documents, and (ii) the
liens and security interests created or to be created for the benefit of Lender,
its successors and assigns securing the repayment of the Debt (as defined in the
Deed of Trust), including, without limitation, those created under and by virtue
of the Deed of Trust, and all renewals, modifications, supplements, extensions
and refinancings thereof. Notwithstanding the foregoing, New Borrower may pay,
and Manager may retain, all amounts payable to Manager under the Management
Agreement prior to Manager's receipt of a notice from Lender that an event of
default by New Borrower has occurred under the Deed of Trust or any other Loan
Document. In the event of a default by new Borrower under any of the Loan
Documents, Lender and its successors and assigns shall have the right to
terminate the Management Agreement free of any obligation or liability to
Manager. By executing this Agreement, Manager acknowledge its agreement to the
foregoing.


7.  Subsection 7.1(f) of the Deed of Trust is deleted in its entirety and
replaced with the following:


“(f) Borrower will pay the Insurance Premiums for each Policy before the
expiration date of the Policy being replaced or renewed and will deliver to
Lender an original certificate of insurance prior to the expiration of the
Policy and an original or, if a blanket policy, a certified copy of each Policy
marked “Paid” within 30 days after the expiration of the Policy.”


8. Subsection 7.1(h) of the Deed of Trust is amended by adding the following
thereto:


“(h) Lender hereby approves Borrower maintaining insurance under the terms and
provisions of blanket insurance policy maintained by Borrower in effect as of
March 27, 2006.”


9. New Borrower represents and warrants that the Transaction shall not result in
the violation of Section 8.3 of the Deed of Trust.


10 Subsection 12.1(e) of the Deed of Trust is deleted in its entirety and
replaced with the following:


Section 12.1 Borrower Composition.


(a) Borrower represents, warrants and covenants that:
 
(i) Borrower is a Delaware limited partnership. The sole general partner of
Borrower is CDC Texas Holdings, LLC, a Delaware limited liability company, and
the sole limited partner of Borrower is CDC Texas LP Holdings LLC, a Delaware
limited liability company. The sole member of both CDC Texas Holdings, LLC and
CDC Texas LP Holdings LLC is CARC Properties L.L.C., a Delaware limited
liability company, the sole member of which is CarrAmerica Realty Operating
Partnership, L.P., a Delaware limited partnership. The sole general partner of
CarrAmerica Realty Operating Partnership, L.P. is CarrAmerica Realty
Corporation, a Maryland corporation owning a 1% general partnership interest and
98% limited partnership interest in CarrAmerica Realty Operating Partnership,
L.P.
 
(ii) Borrower shall at all times be an indirect wholly-owned subsidiary of
CarrAmerica Realty Operating Partnership, L.P.
 
(iii) So long as the capital stock or other securities of CarrAmerica Realty
Corporation are publicly traded, and CarrAmerica Realty Corporation is the sole
general partner of CarrAmerica Realty Operating Partnership, L.P., the term
“Transfer” is not intended to include transfers of securities in CarrAmerica
Realty Corporation or limited partnership interests in CarrAmerica Realty
Operating Partnership, L.P. except those in connection with a merger,
consolidation, share exchange, or other business combination involving all or
substantially all of the assets or shares of CarrAmerica Realty Corporation
other than a Permitted Merger (as hereinafter defined). As used herein, a
Permitted Merger shall mean a merger of CarrAmerica Realty Corporation which
results in Blackstone Real Estate Partners V, L.P., a Delaware limited
partnership (“Blackstone”), or an entity (directly or indirectly) controlled by,
commonly controlled with or controlling Blackstone and acquiring all or
substantially all of the assets of CarrAmerica Realty Ccorporation being the
surviving entity, provided (A) Borrower pays all of Lender’s reasonable out of
pocket costs, if any, in connection with the Permitted Merger and (B) the
Property continues to be managed by an entity satisfactory to Lender. Transfers
of any indirect interest in Borrower after a Permitted Merger are permitted
provided that after giving effect to any such transfer CarrAmerica Realty
Operating Partnership, L.P. owns not less than 100% of the direct or indirect
beneficial interests in Borrower. Notwithstanding anything contained in this
subsection, no transfer shall be permitted hereunder if there is an Event of
Default or the proposed transfer would cause an ERISA violation or a violation
of any law relating to terrorism or money laundering.
 
11. The Borrower's principal place of business shall be 1850 K Street, NW,
Washington DC, 20006. The address for Borrower provided under Notice provisions
under Section 17.1 of the Deed of Trust shall be replaced by the following:


If to Borrower: c/o CarrAmerica Realty Corporation
1850 K Street, NW
Washington, DC 20006
Attn: Steve Walsh





     

with a courtesy copy to: c/o CarrAmerica Realty Corporation
1850 K Street, NW
Washington, DC 20006
Attn: Steve Walsh


and to:


CarrAmerica Realty Corporation
1850 K Street, NW
Washington, DC 20066
Attn: General Counsel and Asset
Management



 
If to Lender:
Teachers Insurance and Annuity Association of America

730 Third Avenue
New York, New York 10017
Attn: Managing Director,
Domestic Portfolio
Investment Management
TIAA Appl. #AAA-4444

   
TIAA Mtge. #000593500




 
with a courtesy copy to:
Teachers Insurance and Annuity Association of America

730 Third Avenue
New York, New York 10017
Attn: Managing Counsel - New York
Investment Management Law
TIAA Appl. #AAA-4444

   
TIAA Mtge. #000593500



14. New Borrower hereby certifies as follows as of the date hereof and at all
times while the Loan is outstanding:


(a) Neither New Borrower nor its respective constituents, which are controlling,
controlled by or under common control with New Borrower or CarrAmerica Realty
Corporation (but excluding any non-controlling shareholders of CarrAmerica
Realty Corporation or any non-controlling unitholders of CarrAmerica Realty, LP
or CarrAmerica Realty Operating Partnership, L.P.), or affiliates are in
violation of any Laws relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing (effective September 24, 2001)
(the "Executive Order"), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56, the "Patriot Act").


(b) None of New Borrower or its respective constituents, which are controlling,
controlled by or under common control with New Borrower or CarrAmerica Realty
Corporation (but excluding any non-controlling shareholders of CarrAmerica
Realty Corporation or any non-controlling unitholders of CarrAmerica Realty, LP
or CarrAmerica Realty Operating Partnership, L.P.), or affiliates, any of their
respective brokers or other agents acting or benefiting in any capacity in
connection with the Loan is a "Prohibited Person" which is defined as follows:


(i) a person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
the Executive Order;


(ii) a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;


(iii) a person or entity with whom Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering law,
including the Executive Order and the Patriot Act;


(iv) a person or entity who commits, threatens or conspires to commit or
supports "terrorism" as defined in the Executive Order;
(v) a person or entity that is named as a "specially designated national and
blocked person" on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or at any replacement website or other
replacement official publication of such list; and


(vi) a person or entity who is affiliated with a person or entity listed above.



(c)  
None of New Borrower or its respective affiliates or constituents, which
are controlling, controlled by or under common control with New Borrower or
CarrAmerica Realty Corporation (but excluding any non-controlling shareholders
of CarrAmerica Realty Corporation or any non-controlling unitholders of
CarrAmerica Realty, LP or CarrAmerica Realty Operating Partnership, L.P.), any
of their respective brokers or other agents acting in any capacity in connection
with the Loan is or will knowingly (i) conduct any business or engage in any
transaction or dealing with any Prohibited Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Prohibited Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order; or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate any of the prohibitions sets forth in the Executive Order or the Patriot
Act.




(d)  
New Borrower represents and warrants to Lender that New Borrower has and will
continue to have all approvals required by Law or otherwise and full right,
power and authority to (i) own and operate the Property and carry on New
Borrower's business as now conducted or as proposed to be conducted; (ii)
execute and deliver the Loan Documents; (iii) grant, mortgage, warrant the title
to, convey, assign and pledge the Property to Lender; and (iv) perform the
Obligations.



15. Lender acknowledges that, anything to the contrary set forth in the Loan
Documents notwithstanding, New Borrower shall not be liable for any breach of
warranty or misrepresentation made by Old Borrower under the Loan Documents, nor
shall same be a default under the Loan Documents with respect to New Borrower,
nor shall New Borrower or New Guarantor be liable for any personal recourse
obligation of Old Borrower or Old Guarantor under the Loan Documents; provided,
however, the foregoing shall not release Old Borrower nor the guarantors or
indemnitors of Old Borrower's obligations with respect to any such breach or
misrepresentation.


16. Lender hereby releases Old Borrower from its obligations under the Loan
Documents with respect to matters, which arise from and after the date hereof.
Lender hereby releases Stratus Properties Inc. from its obligations under the
Environmental Indemnity and under the Guaranty with respect to matters, which
arise from and after the date hereof. CarrAmerica Realty Operating Partnership,
L.P., a Delaware, limited partnership, is delivering to Lender an Environmental
Indemnity and Guaranty, both dated of even date herewith. Wherever in the Deed
of Trust reference is made to the Indemnitor or the Guarantor, such reference
shall be to CarrAmerica Realty Operating Partnership, L.P..
 
17. This Agreement does not create any new or further indebtedness and is not
intended and shall not be construed to disturb, discharge, cancel, impair or
extinguish the indebtedness and repayment obligations evidenced by the Note or
any of the Loan Documents.


18. This Agreement may be executed in any number of identical counterparts, each
of which for all purposes is to be deemed an original, but all of which
constitute collectively one agreement.
 
19. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas.


[SIGNATURES ON NEXT PAGE]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by and delivered as of the day and year first above written.


NEW BORROWER:


CARRAMERICA LANTANA, LP, a Delaware
limited partnership
 
By: CDC Texas Holdings, LLC, a Delaware limited liability company, its sole
general partner
 
By: CARC Properties, LLC, a Delaware limited liability company, it is sole
member
 
By: CarrAmerica Realty Operating Partnership, L.P.,. a Delaware limited
partnership, its sole member
 
By: CarrAmerica Realty Corporation, a Maryland corporation, its general partner
 
By: /s/ Tom Levy               
 
Name: Tom Levy               
 
Title: Senior Vice President
 
 
 









[SIGNATURES ON NEXT PAGE]




OLD BORROWER:


STRATUS 7000 WEST JOINT VENTURE,
a Texas joint venture
By: Stratus 7000 West, Ltd.,
 
a Texas limited partnership, a joint venturer
 
By: STRS L.L.C., a Delaware limited liability company, its general partner
 
By: Stratus Properties, Inc., a Delaware corporation, its Manager
 
By: /s/ John E. Baker
John E. Baker, Senior Vice President
 
 
 
By: STRS L.L.C., a Delaware limited liability company, a joint venturer
 
By: Stratus Properties Inc., a Delaware corporation
 
By: /s/ John E. Baker                               
John E. Baker, Senior Vice President
 









[SIGNATURES ON NEXT PAGE]








LENDER:


TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA,
a New York corporation




By: /s/ Vincent P. Costanzo                      
Name: Vincent P. Costanzo                         
Title: Director                                               




MANAGER (WITH RESPECT TO PARAGRAPH 6 ONLY),




CARR REAL ESTATE SERVICES, LLC
A Delaware limited liability company


By: Carr Real Estate Services Partnership,
a Delaware general partnership, its sole member


By: Carr Realty Holdings, L.P., a Delaware limited
partnership, managing partner


By: CarrAmerica Realty Operating Partnership, L.P., a Delaware limited
partnership its sole general partners



   
By: CarrAmerica Realty Corporation, a Maryland

corporation, its general partner


By: /s/ Stephanie Duncan                          
Name: Stephanie Duncan                           
Title: Senior Vice President                        







STATE OF TEXAS )
) ss
COUNTY OF TRAVIS  )




The foregoing instrument was acknowledged before me this 24th day of March, 2006
by John E. Baker, Senior Vice President of Stratus Properties Inc., as Manager
of STRS, L.L.C., a Delaware limited liability company, both in STRS L.L.C.’s
capacity as a joint venturer of and on behalf of Stratus 7000 West Joint
Venture, a Texas joint venture, and in STRS, L.L.C.’s capacity as the general
partner of and on behalf of Stratus 7000 West Ltd., a Texas limited partnership,
a joint venturer on behalf of Stratus 7000 West Joint Venture, a Texas joint
venture, on behalf of such joint venture.


 




/s/ Carol A. Fahs                                                    
Notary Public in and for State of Texas


 
CITY OF WASHINGTON   §
 
§
 
DISTRICT OF COLUMBIA   §
 
This instrument was acknowledged before me on this the 24th day of March, 2006,
by Tom Levy, the Senior Vice President of CarrAmerica Realty Corporation, a
Maryland corporation, acting in its capacity as the general partner of
CarrAmerica Realty Operating Partnership, LP, a Delaware limited partnership,
acting in its capacity as the sole member of CARC Properties, LLC, a Delaware
limited liability company, acting in its capacity as the sole member of CDC
Texas Holdings, LLC, a Delaware limited liability company, acting in its
capacity as the general partner of CarrAmerica Lantana, LP, a Delaware limited
partnership, on behalf of said limited partnership.
 
/s/ Olivia M. Kerr                                          
 
Notary Public in and for the
 
District of Columbia
 
Name: Olivia M. Kerr                                   
 
My Commission Expires: 1-14-07               
 


 
CITY OF WASHINGTON   §
 
§
 
DISTRICT OF COLUMBIA   §
 
This instrument was acknowledged before me on this the 24th day of March, 2006,
by Stephanie Duncan, the Senior Vice President of CarrAmerica Realty
Corporation, a Maryland corporation, acting in its capacity as the general
partner of CarrAmerica Realty Operating Partnership, LP, a Delaware limited
partnership, acting in its capacity as the sole general partner of Carr Realty
Holdings, L.P., a Delaware limited partnership, acting in its capacity as the
managing partner of Carr Real Estate Services Partnership, a Delaware general
partnership, acting in its capacity as the sole member of Carr Real Estate
Services, LLC, a Delaware limited liability company, on behalf of said limited
liability company.
 
/s/ Olivia M. Kerr                                          
 
Notary Public in and for the
 
District of Columbia
 
Name: Olivia M. Kerr                                   
 
My Commission Expires: 1-14-07                
 
STATE OF _____________ )
) ss
COUNTY OF ___________  )






STATE OF NEW YORK )
) ss
COUNTY OF NEW YORK )




I, Jasmine E. Rosario, a notary public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that Vincent P. Costanzo, the Director of TEACHERS
INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he signed, sealed and
delivered the said instrument in his capacity as Director of such corporation as
his free and voluntary act, for the uses and purposes therein set forth.


GIVEN under my hand and official seal, this 24th day of March, 2006.






/s/ Jasmine E. Rosario
Notary Public


My commission expires:


October 25, 2008



 
EXHIBIT A


LEGAL DESCRIPTION




Lot 6, Block “A,” Lantana Lot 6, Block A, a Subdivision in Travis County, Texas,
according to the map or plat thereof, recorded in Volume 100, Page(s) 1-2 of the
Plat Records of Travis County, Texas, as corrected by instrument recorded in
Volume 13064, Page 278 of the Real Property Records of Travis County, Texas.








 